internal_revenue_service number release date index number ------------------------ -------------------------- -------------------------- --------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc ita b04 plr-100201-06 date august -------------------- ----------------------- ------------------------- ------------------------ ------------------------ ------------------------ -------------------------- shareholder d corporation date a date b month c dear --------------- this responds to your request dated date for rulings regarding certain federal_income_tax consequences of a proposed transaction the facts as provided in that request and in later correspondence are summarized below corporation is a domestic_corporation that was formed on date a and whose stock is publicly traded as part of its plan of formation corporation entered into certain arrangements with individuals including shareholder d that included the receipt of corporation shares the shares by each of these individuals the shares were issued to the shareholders on date b at which time corporation’s stock was not yet publicly traded in month c_corporation issued stock of the same class held by the shareholders to the public plr-100201-06 in connection with the issuance of the shares to the shareholders as described above each of the shareholders executed pursuant to a loan and security_agreement collectively the loan agreements a non recourse note payable to corporation singularly a note and collectively the notes the total amount of each note was equal to the total federal state and local withholding and payroll_taxes attributable to the issuance of the shares that corporation paid to the internal_revenue_service and to the state tax authorities on behalf of each of the shareholders the interest rate on each note was the applicable_federal_rate at the time of issuance the loan agreements provided that corporation could foreclose on the shares in full satisfaction of the notes owed to it by the shareholders the loan agreements and the notes were subsequently amended in part but the amendments did not alter corporation’s right to foreclose on the shares in satisfaction of the notes owed it by the shareholders the notes currently remain outstanding corporation now proposes to demand payment of each note and to accept the shares of each of the shareholders in satisfaction of the shareholder’s note shareholder d and several other of the shareholders will surrender all of their shares to corporation in satisfaction of the respective note owed by each of them to corporation in your request you asked whether the transfer of all of the shares by shareholder d to corporation in satisfaction of the note owed by shareholder d to corporation should be treated as a redemption under sec_302 and if so whether shareholder d would be entitled to exchange treatment under sec_302 in the redemption shareholder d made certain representations regarding the surrender of the shares to corporation the representations made are as follows a no notes or other obligations of corporation will be distributed to shareholder d or any other shareholder in the proposed transaction b no shareholder of corporation has been or will be obligated to purchase any of the stock to be surrendered by shareholder d or any other shareholder in the proposed transaction c the proposed redemptions from shareholder d and the other shareholders are isolated transactions and are not related to any other past or future transaction d corporation has no plan or intention to issue redeem or exchange additional shares of its stock other than in the normal course of business following the proposed transaction plr-100201-06 e shareholder d is not related within the meaning of sec_318 to any remaining shareholders of corporation following the proposed redemptions there will be no corporation stock constructively owned by shareholder d within the meaning of sec_318 f none of the stock to be redeemed from shareholder d is sec_306 stock within the meaning of sec_306 of the code g there are no declared but unpaid dividends or funds set apart for dividends on any of the corporation stock to be redeemed from shareholder d in the proposed transaction h shareholder d will not own any options restricted_stock units debentures or other obligations or rights that would allow shareholder d to acquire corporation stock after the proposed redemption i after the proposed redemption shareholder d will not have any interest in corporation including an interest as an officer director or employee based solely on the information submitted and representations made and provided that the note executed by shareholder d to corporation qualifies as debt for federal_income_tax purposes we rule as follows the surrender by shareholder d of shareholder d’s shares in cancellation of the note owed by such shareholder to corporation will be tested as a redemption under sec_302_1 since shareholder d will surrender all of shareholder d’s corporation shares in the transaction shareholder d will be entitled to treat the redemption as a complete termination of interest under sec_302 of the code the amounts distributed to shareholder d will be treated as a distribution in part or full payment in exchange for the shares surrendered as provided in sec_302 see tabery v commissioner tcmemo_1964_189 aff'd 354_f2d_422 9th cir surrender of stock by a shareholder to his corporation in satisfaction of a debt owed to the corporation by the shareholder tested as a redemption under sec_302 325_f2d_820 2nd cir same 298_f2d_111 1st cir same sec_317 stock shall be treated as redeemed if acquired from a shareholder in exchange for property sec_1_317-1 the term property includes an indebtedness owed to the corporation where a redemption qualifies via sec_302 for exchange treatment the amount of gain_or_loss which the shareholder realizes on the exchange is computed pursuant to sec_1001 and b in computing the realized and recognized gain the shareholder offsets his or her basis in the redeemed shares against the sum of cash plus the fair_market_value of property other than cash which he or she receives where a shareholder realizes a loss on a redemption which is treated as an exchange under sec_302 the rules of sec_267 may cause the loss to be nondeductible plr-100201-06 shareholder d will recognize gain_or_loss on the surrender of corporation stock in cancellation of the nonrecourse note owed by shareholder d to corporation equal to the amount_realized on the cancellation less shareholder d’s basis in the surrendered stock the amount_realized includes the amount of liabilities secured_by the surrendered stock sec_1_1001-2 and a i because shareholder d has held the surrendered corporation stock for more than one year the gain_or_loss recognized under ruling above will be long term capital_gain or loss sec_1222 and sec_1222 we express no opinion about the tax treatment of the above-described transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the above-described transactions that are not specifically covered by the above ruling in particular we express no opinion regarding i whether the note executed by shareholder d will qualify as debt for federal_income_tax purposes ii the federal_income_tax consequences to corporation on the redemptions of the shares from shareholder d iii whether sec_267 applies to the redemptions of the shares from shareholder d iv whether any modification of the note constitutes a disposition of the note pursuant to sec_1_1001-3 of the regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent if a shareholder surrenders stock to a corporation for less than its fair_market_value such surrender may be a gift or compensation to the shareholders who remain interested in the corporation conversely if a corporation pays more than fair_market_value for its stock the payment may be compensation to the shareholder surrendering stock or may be a gift to him or her from the shareholders who remain interested in the corporation see revrul_58_614 1958_2_cb_920 plr-100201-06 a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely george f wright senior technician reviewer branch office of associate chief_counsel income_tax accounting
